Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following action is a NON-FINAL OFFICE ACTION in response to the application filed on 9/14/2021.

	The status of the claims is as follows:
		Claims 1-8 (via a preliminary amendment dated 4/28/2022) has been cancelled; and
		Claims 9-15 are herein addressed in detail below.

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 1/11/2017. It is noted, however, that applicant has not filed a certified copy of the Japanese application as required by 37 CFR 1.55.

The applicant’s information disclosure statements dated 9/14/2021 and 8/30/2022 have been considered and copies have been placed in the file.

The drawings are objected to because the applicant’s cross-sectional views are not properly shown in cross-hatch.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

OBJECTION(S):
In claim 9, line 7, the applicant recites “a door”, is this the same door that is recited in claim 9, line 1?
In claim 9, line 14, it appears that “the direction” should be –a direction--.
In claim 9, line 15, it appears that –is—should be inserted after “body”.

The disclosure is objected to because of the following informalities: it appears that the applicant’s continuation data in the specification should be updated, i.e., --now Patent No. 11,142,054--.  
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, lines 8-9, the phraseology” where at least a part of the closed door is configured to be disposed and with a part of the closed door” is not readily understood by the Examiner.  Exactly what is the applicant trying to claim?
In claims 10 and 11, line 2, there is a lack of antecedent basis for “the coupling portion”.  In claim 10, line 2, the phraseology “wherein the coupling portion includes a fixing portion attached to the fixing portion” is not readily understood by the Examiner (see reference of claim 11 below with respect to the fixing portion).  Exactly what is the applicant trying to claim?
In claim 11, line 2, the phraseology “wherein the coupling portion includes a fixing portion attached to the fixing portion” is not readily understood by the Examiner.  Exactly how many fixing portion(s) are there?  There’s a fixing potion in claim 9, line 10, a fixing portion in claim 10, line 2, and two fixing portions (as stated above) in claim 11, line 2 and further in claim 11, there’s “the fixing portion” in line 3 and in line 4.  If there’s more than one fixing portion, then the applicant should clearly and positively set forth each of the fixing portion(s).  If there’s only one fixing portion, then the applicant should maintain consistency and positively and properly recite the single fixing portion.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-11 and 14-15 (claims 10-11, as best understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rich et al. (7,837,251 B2).
Rich et al. (7,837,251 B2) disclose a glass plate module (18) to be attached at a position adjacent to a door (14) of a vehicle that can be opened and closed, the glass plate module (18) comprising a glass plate (12), a window assembly (22) that is fixed to a peripheral edge (66) of the glass plate (12), a molding portion (20) that includes a tubular molding portion main body (28)  provided with a through hole extending along the window assembly(22) and that is fixed (i.e., adhesive, column 2, lines 30-32) to the window assembly, wherein the molding portion main body is configured to come into contact (Figures 3b and 4) with a “door arrangement portion (the bottom surface of door 14) where at least a part of the closed door is configured to be disposed and with a part of the closed door”, the molding portion further includes a fixing portion (64) for connecting the molding portion main body (28) with the window assembly (22) and when the molding portion main body (28) contacts a part of the closed door (see figures 3b and 4), the molding portion main body is configured to be flattened while the molding portion main body (28) is inclined in “a” direction in which the molding portion main body moves away from the window assembly about a contact point at which the molding portion main body (28) –is—in contact with the door arrangement portion (the bottom surface of door 14). [Claim 9]


    PNG
    media_image1.png
    741
    625
    media_image1.png
    Greyscale


Wherein the coupling portion includes “a fixing portion attached to the fixing portion, and the fixing portion includes a rib which is configured to contact the vehicle body (see figure below). [Claim 10]

    PNG
    media_image2.png
    559
    549
    media_image2.png
    Greyscale


Wherein an outline of the cross-sectional shape of the molding portion main body (28) has a triangular shape. (See figure below) [Claim 14]

    PNG
    media_image3.png
    374
    389
    media_image3.png
    Greyscale

Wherein an outline of the cross-sectional shape of the molding portion main body (28) has an elliptical shape. (See figure below) [Claim 15]

    PNG
    media_image4.png
    262
    310
    media_image4.png
    Greyscale



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rich et al. (7,837,251 B2) in view of DE 100 05 642 to Brinkmann et al.
All of the elements of the instant invention are discussed in detail above except providing the molding portion to be made of foamable material (claim 12) and having an abrasion-resistant coating (claim 13).
As shown below, DE 100 05 642 to Brinkmann et al. discloses a glass plate module comprising a molding portion formed of foamable material and having an abrasion-resistant coating.

    PNG
    media_image5.png
    569
    447
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    70
    874
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    48
    813
    media_image7.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to provide the molded portion of Rich et al. (7,837,251 B2) with a foamable material and having an abrasion-resistant coating as taught by DE 100 05 642 to Brinkmann et al. since a foamable material is more flexible than a hard plastic(s) material thereby providing less rigidity when compressed and an abrasion-resistant coating is well known for reducing friction upon constant contact between a vehicle element and the outer surface of the molded portion.  Furthermore, the glass plate module of Rich et al. (7,837,251 B2) would operate equally as well when utilizing a foamable material and providing an outer coating consisting of an abrasion-resistant coating.  (NOTE:  Forming a seal with a foamable material and providing a resistant coating is well known in the art and thousands of patents could be cited.)



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634